Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


In accordance with paragraph 0044 of the instant specification, the “computer readable media” recitations of the instant claims [e.g., line 2 of claim 7], has been interpreted as excluding transitory media per se (i.e., signals) and, as such, as being limited to statutory subject matter.





The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.












Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Document #2012/0324491 to Bathiche et al in view of US Patent Document #2016/0249116 to Harb.

I. With respect to applicant’s arguments filed 12/7/2020:

A)  The examiner notes that lines 5-6 of claim 1 have been amended to recite that the additional media content is, “independent of the video.”  This amended recitation falls short of requiring the additional media not to be comprised within the video.  The point being that the extracted additional media content of the applied prior art is “independent of the video” from which it is extracted by the act of extraction.  Once extracted, the content stands on its own and is no longer influenced by the video – e.g., for example, it lacks the context provided by the video as a whole. 

B)  The examiner notes that all the arguments submitted by applicant pertaining to the applied prior art appear to be founded in the amendment addressed in part A of this section.  While the examiner does not necessarily disagree with applicant’s agued differences between the disclosed invention and the prior art as applied, the examiner does disagree that the “independent” terminology is sufficient to positively recite and set forth this difference.

C)  While not currently needed/applied against the claims given the scope of the instant claims [note part A of this section], for the sake of compact prosecution, the examiner again notes that Bathiche teaches that in addition to locating clip highlights that, in the alterative (“and/or”), the generated user profile may be used to “locate content suggestions for future viewing” [see paragraph 0023 of this Office action].  


II. The showing of Bathiche:

Bathiche discloses a system for delivering the most interesting segments of video programming to a given user, wherein the system comprises one or more software driven computer processors and memory for storing the software required to drive the processors [Note paragraphs 0055-0059].  As illustrated in Figures 2A and 2B, the system operated by:

1) Presenting, at different times or concurrently, a given video segment (e.g., a respective movie) to a plurality of viewers (i.e., representing a previous audience);

2) Monitoring (e.g., @ 302, 304, and 306 of Figure 3) the viewers to recognize emotional and sentimental reactions of each viewer to the presented video segment to generate different types of emotional response profiles (i.e., @ Figure 4) for the video content;



4) Identifying, via a viewer input (@ 218 of Figure 2A), a given video segment stored on the server that is to be reproduced wherein, as addressed above, the identified video segment to be reproduced represents:

a segment of video associated with a type of reaction (i.e., the response profiles) which are based on the recognized emotion and sentiment associated with the monitored viewer responses of the viewers of the previous audience;


5) Subsequently, retrieving additional media content segments (e.g., specified portions of identified segment) based on the identified ones of the segments;

6) Ranking the additional media content segments [Note paragraphs 0045];

7) Creating a video clip (@ 236 of Figure 2B) from the so ranked additional media segment [Note paragraphs 0051].


III. Differences:

Claim 1 differs from the showing of Bathiche only in that claim 1 recites a step for determining a segment of the additional media content that exceeds a “threshold of similarity with the identified segment of video”. 
 

IV. The showing of Harb & Obviousness:

In an analogous environment, Harb teaches setting a threshold to select a subset of ones of the ranked media contents (i.e., the 10 highest ranked segments) thereby allowing the viewer to limit the length of the created video length to a length desired by the viewer [e.g., note paragraph 0003].  In light of the showing of Harb, it would have been obvious to one of ordinary skill in the art to have modified the system disclosed by Bathiche to have selected a subset of the ranked media content segments (the 10 highest ranked components) to advantageously provide the viewer with control over the length of the created clip). It is noted that the threshold in the modified system of Bathiche represents a “threshold of similarity” in that it marks the threshold point between the portions of the identified video content that evoked sufficient emotional response to be included in the created clip (therefor are similar) and those that didn’t and therefore are not included in the created clip (therefrom are different).


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Document #2012/0324491 to Bathiche et al in view of US Patent Document #2016/0249116 to Harb for the reasons set forth above with respect to claim 1.  Additionally:

As addressed above, in the modified system of Bathiche, the ranked media content segments are sent/transmitted to the requesting viewer subsequent to the application of the threshold.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Document #2012/0324491 to Bathiche et al in view of US Patent Document #2016/0249116 to Harb for the reasons set forth above with respect to claim 1.  Additionally:

As addressed above, in the modified system of Bathiche, each of the types of information recited in claim 3 are stored, at least temporality, within the server during the generation (via Figures 2A and 2B) of the created video clip wherein the storage is in the form of the stored profiles, the original video content which in itself, represents the additional media content, the media content that exceeds the threshold, and the created clip [wherein Bathiche indicates that the content may comprise a movie (note paragraph 0008)].


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Document #2012/0324491 to Bathiche et al in view of US Patent Document #2016/0249116 to Harb for the reasons set forth above with respect to claim 1.  Additionally:

SEE: paragraph 0008 of Bathiche.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Document #2012/0324491 to Bathiche et al in view of US Patent Document #2016/0249116 to Harb for the reasons set forth above with respect to claim 2.  Additionally:

The created clip that it sent from the server to the user device in the modified system of Bathiche comprises the ranked video clips.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Document #2012/0324491 to Bathiche et al in view of US Patent Document #2016/0249116 to Harb for the reasons set forth above with respect to claim 1.  Additionally:

SEE: second column of 304 in Figure 3 of Bathiche [e.g., paragraph 0026]


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Document #2012/0324491 to Bathiche et al in view of US Patent Document #2016/0249116 to Harb for the reasons set forth above with respect to claim 1.  Additionally:

As addressed above, the modified system of Bathiche comprises a software driven processor and a computer readable storage medium for storing the program instructions (software) required to cause the processor to operate as recites (as addressed above with respect to claim 1) [Note paragraphs 0055-0059 of Bathiche].



Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Document #2012/0324491 to Bathiche et al in view of US Patent Document #2016/0249116 to Harb for the reasons set forth above with respect to claim 7.  Additionally:

As addressed above, in the modified system of Bathiche, the ranked media content segments are sent/transmitted to the requesting viewer subsequent to the application of the threshold.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Document #2012/0324491 to Bathiche et al in view of US Patent Document #2016/0249116 to Harb for the reasons set forth above with respect to claim 7.  Additionally:

As addressed above, in the modified system of Bathiche, each of the types of information recited in claim 3 are stored, at least temporality, within the server during the generation (via Figures 2A and 2B) of the created video clip wherein the storage is in the form of the stored profiles, the original video content which in itself, represents the additional media content, the media content that exceeds the threshold, and the created clip [wherein Bathiche indicates that the content may comprise a movie (note paragraph 0008)].

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Document #2012/0324491 to Bathiche et al in view of US Patent Document #2016/0249116 to Harb for the reasons set forth above with respect to claim 7.  Additionally:

SEE: paragraph 0008 of Bathiche.





Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Document #2012/0324491 to Bathiche et al in view of US Patent Document #2016/0249116 to Harb for the reasons set forth above with respect to claim 8.  Additionally:

The created clip that it sent from the server to the user device in the modified system of Bathiche comprises the ranked video clips.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Document #2012/0324491 to Bathiche et al in view of US Patent Document #2016/0249116 to Harb for the reasons set forth above with respect to claim 7.  Additionally:

SEE: second column of 304 in Figure 3 of Bathiche [e.g., paragraph 0026]



Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Document #2012/0324491 to Bathiche et al in view of US Patent Document #2016/0249116 to Harb for the reasons set forth above with respect to claim 7.  Additionally:

Again, as addressed above, the modified system of Bathiche comprises a software driven processor and a computer readable storage medium for storing the program instructions (software) required to cause the processor to operate as recites (as addressed above with respect to claim 1) [Note paragraphs 0055-0059 of Bathiche].


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Document #2012/0324491 to Bathiche et al in view of US Patent Document #2016/0249116 to Harb for the reasons set forth above with respect to claim 13.  Additionally:

As addressed above, in the modified system of Bathiche, the ranked media content segments are sent/transmitted to the requesting viewer subsequent to the application of the threshold.










Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Document #2012/0324491 to Bathiche et al in view of US Patent Document #2016/0249116 to Harb for the reasons set forth above with respect to claim 13.  Additionally:

As addressed above, in the modified system of Bathiche, each of the types of information recited in claim 3 are stored, at least temporality, within the server during the generation (via Figures 2A and 2B) of the created video clip wherein the storage is in the form of the stored profiles, the original video content which in itself, represents the additional media content, the media content that exceeds the threshold, and the created clip [wherein Bathiche indicates that the content may comprise a movie (note paragraph 0008)].

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Document #2012/0324491 to Bathiche et al in view of US Patent Document #2016/0249116 to Harb for the reasons set forth above with respect to claim 13.  Additionally:

SEE: paragraph 0008 of Bathiche.


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Document #2012/0324491 to Bathiche et al in view of US Patent Document #2016/0249116 to Harb for the reasons set forth above with respect to claim 14.  Additionally:

The created clip that it sent from the server to the user device in the modified system of Bathiche comprises the ranked video clips.


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Document #2012/0324491 to Bathiche et al in view of US Patent Document #2016/0249116 to Harb for the reasons set forth above with respect to claim 13.  Additionally:

SEE: second column of 304 in Figure 3 of Bathiche [e.g., paragraph 0026]











It is further noted that US Patent Document #2012/0324491 to Bathiche et al further discloses a configuration for processing “new” content:

“[0029] A viewer's emotional response profile 304 for a video item may be analyzed to determine the types of scenes/objects/occurrences that evoked positive and negative responses in the viewer. For example, in the example shown in FIG. 3, video item information, including scene descriptions, are correlated with sensor data and the viewer's emotional responses. The results of such analysis may then be collected in a viewing interest profile 308. Viewing interest profile 308 catalogs a viewer's likes and dislikes for video media, as judged from the viewer's emotional responses to past media experiences. Viewing interest profiles are generated from a plurality of emotional response profiles, each emotional response profile temporally correlating the viewer's emotional response to a video item previously viewed by the viewer. Put another way, the viewer's emotional response profile for a particular video item organizes that viewer's emotional expressions and behavioral displays as a function of a time position within that video item. As the viewer watches more video items, the viewer's viewing interest profile may be altered to reflect changing tastes and interests of the viewer as expressed in the viewer's emotional responses to recently viewed video items. 
[0030] By performing such analysis for other content items viewed by the viewer, as shown at 310 of FIG. 3, and then determining similarities between portions of different content items that evoked similar emotional responses, potential likes and dislikes of a viewer may be determined and then used to locate content suggestions for future viewing and/or video clip highlights for presentation. For example, FIG. 3 shows that the viewer prefers actor B to actors A and C and prefers location type B over location type A. Further, such analyses may be performed for each of a plurality of viewers in the viewing environment. 
[0031] Turning back to FIG. 2A, method 200 includes, at 212, receiving, for a video item, emotional response profiles from each of a plurality of viewers. Thus, the emotional responses of many viewers to the same video item are received at 212 for further processing. These emotional responses may be received at different times (for example, in the case of a video item retrieved by different viewers for viewing at different times) or concurrently (for example, in the case of a live televised event). Once received, the emotional responses may be analyzed in real time and/or stored for later analysis, as described below. 
 





































The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.










Claims 1-6 are is rejected on the ground of nonstatutory type double patenting as being unpatentable over claims 1-6 of U.S. Patent No.10,636,449, respectively.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims are broader and therefor anticipated by patent claims.  The following is noted:

A)   Claim(s) of the instant application therefore are not patently distinct from the earlier patent claim(s) and as such is/are unpatentable over obvious-type double patenting. 

A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim. “A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness type double patenting where a patent application claim to a genus is anticipated by a 35 patent claim to a species within that genus). “ ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001). “Claim 12 and Claim 13 are generic to the species of invention covered by claim 3 of the patent. Thus, the generic invention is "anticipated" by the species of the patented invention. Cf., Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (holding that an earlier species disclosure in the prior art defeats any generic claim). This court's predecessor has held that, without a terminal disclaimer, the species claims preclude issuance of the generic application. In re Van Ornum, 686 F.2d 937, 944, 214 USPQ 761, 767 (CCPA 1982).  Accordingly, absent a terminal disclaimer, claims 12 and 13 were properly rejected under the doctrine of obviousness-type double patenting.” (In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993).


Claims 7-12 are is rejected on the ground of nonstatutory type double patenting as being unpatentable over claims 7-12 of U.S. Patent No.10,636,449, respectively.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims are broader and therefor anticipated by patent claims.  The following is noted:

A)   Claim(s) of the instant application therefore are not patently distinct from the earlier patent claim(s) and as such is/are unpatentable over obvious-type double patenting. 

A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim. “A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of (affirming a holding of obviousness type double patenting where a patent application claim to a genus is anticipated by a 35 patent claim to a species within that genus). “ ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001). “Claim 12 and Claim 13 are generic to the species of invention covered by claim 3 of the patent. Thus, the generic invention is "anticipated" by the species of the patented invention. Cf., Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (holding that an earlier species disclosure in the prior art defeats any generic claim). This court's predecessor has held that, without a terminal disclaimer, the species claims preclude issuance of the generic application. In re Van Ornum, 686 F.2d 937, 944, 214 USPQ 761, 767 (CCPA 1982).  Accordingly, absent a terminal disclaimer, claims 12 and 13 were properly rejected under the doctrine of obviousness-type double patenting.” (In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993)  


Claims 13-17 are is rejected on the ground of nonstatutory type double patenting as being unpatentable over claims 13-17 of U.S. Patent No.10,636,449, respectively.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims are broader and therefor anticipated by patent claims.  The following is noted:

A)   Claim(s) of the instant application therefore are not patently distinct from the earlier patent claim(s) and as such is/are unpatentable over obvious-type double patenting. 

A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim. “A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness type double patenting where a patent application claim to a genus is anticipated by a 35 patent claim to a species within that genus). “ ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001). “Claim 12 and Claim 13 are generic to the species of invention covered by claim 3 of the patent. Thus, the generic invention is "anticipated" by the species of the patented invention. Cf., Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (holding that an earlier species disclosure in the prior art defeats any generic claim). This court's predecessor has held that, without a terminal disclaimer, the species claims preclude issuance of the generic application. In re Van Ornum, 686 F.2d 937, 944, 214 USPQ 761, 767 (CCPA 1982).  Accordingly, absent a terminal disclaimer, claims 12 and 13 were properly rejected under the doctrine of obviousness-type double patenting.” (In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993)  

Claims 13-18 are is rejected on the ground of nonstatutory type double patenting as being unpatentable over claims 7-12 of U.S. Patent No.10,636,449, respectively.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims are broader and therefor anticipated by patent claims, with the exception that the instant claims recite a system comprised of one or more computer processors.  The following is noted:

A)   A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim. “A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness type double patenting where a patent application claim to a genus is anticipated by a 35 patent claim to a species within that genus). “ ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001). “Claim 12 and Claim 13 are generic to the species of invention covered by claim 3 of the patent. Thus, the generic invention is "anticipated" by the species of the patented invention. Cf., Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (holding that an earlier species disclosure in the prior art defeats any generic claim). This court's predecessor has held that, without a terminal disclaimer, the species claims preclude issuance of the generic application. In re Van Ornum, 686 F.2d 937, 944, 214 USPQ 761, 767 (CCPA 1982).  Accordingly, absent a terminal disclaimer, claims 12 and 13 were properly rejected under the doctrine of obviousness-type double patenting.” (In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993)  

B)  The recited computer instructions of the recited computer product that were stored on the recited computer readable medium, as recited in the instant claims, were intended to be executed by one or more computer processors (via the plain meaning of “computer instructions”).  Accordingly, it would have been obvious to one of ordinary skill in the art to have provided a computer system, comprised on a computer processor, to execute the instructions as intended.












THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

























Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. HARVEY whose telephone number is (571) 272-7345.  The examiner can normally be reached on M-F from 6:00AM to 3PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. William Vaughn, can be reached on (571) 272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

                                                          /DAVID E HARVEY/
                                                          Primary Examiner, Art Unit 2481